--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

          THIS AGREEMENT AND PLAN OF MERGER (the “Agreement”) is entered into on
the 23rd day of August, 2006 by WORLDBID CORPORATION, a Nevada corporation
(“Worldbid”) and ROYALITE PETROLEUM CORP., a Nevada corporation (“Royalite”).

PRELIMINARY STATEMENTS

          The Boards of Directors of Worldbid and Royalite deem it desirable and
in the best interests of their respective shareholders that Royalite be merged
with and into Worldbid (the “Merger”) on the terms and conditions of this
Agreement.

          The Boards of Directors of Worldbid and Royalite, by resolutions duly
adopted, have approved and adopted this Agreement.

          In consideration of the mutual benefits to be derived from the Merger
and the respective representations, warranties, covenants and agreements
contained in this Agreement, the parties agree as follows:

STATEMENT OF TERMS

SECTION 1
THE MERGER

          1.1      The Merger. At the Effective Time (as defined in Section 1.3
below), Royalite will be merged with and into Worldbid in accordance with this
Agreement, the Articles of Merger substantially in the form of Exhibit A
attached to this Agreement (the “Articles of Merger”), and the applicable
provisions of Chapter 92A of the Nevada Revised Statutes (the “Nevada Law”).
Following the Merger, Worldbid will continue as the surviving corporation
(“Surviving Corporation”) and the separate existence of Royalite will cease,
except insofar as it may be continued by the Nevada Law.

          1.2      Closing. As soon as practicable following the satisfaction or
waiver of the conditions set forth in Section 5 of this Agreement, and provided
that this Agreement has not been terminated pursuant to Section 7, the parties
to this Agreement will hold a closing (the “Closing”) for the purpose of
confirming the consummation of the Merger at a time and date mutually agreed
upon by the parties. Unless otherwise agreed by the parties, the Closing will be
held at the offices of Royalite Petroleum Corp., 2215 Lucerne Circle, Henderson,
NV 89014. The date on which the Closing actually occurs is referred to as the
“Closing Date.” At the Closing, the parties will execute and exchange all
documents, certificates and instruments contemplated by this Agreement. The
parties agree to use commercially reasonable efforts and all due diligence to
cause the Closing to be consummated on or before January 31, 2007 unless such
date is extended by the mutual agreement of the parties.

          1.3      Effective Time of the Merger. The Merger will be effective at
the time (the “Effective Time”) of the filing of the Articles of Merger with the
Secretary of State of the State of Nevada, which certificate is to be filed as
soon as practicable on or after the Closing Date.

          1.4      Effect of the Merger. The Merger will have the effects set
forth in Section 92A.250 of the Nevada Law. Without limiting the generality of
the foregoing, and subject thereto, at the Effective Time all the property,
rights, privileges, powers and franchises of Worldbid and Royalite will vest in
the Surviving Corporation without further act or deed, and all debts,
liabilities and duties of Worldbid and Royalite will become the debts,
liabilities and duties of the Surviving Corporation.

          1.5      Articles of Incorporation; Bylaws.

                    (a)      The Articles of Incorporation of Worldbid as in
effect immediately prior to the Effective Time will continue unchanged, except
to the extent amended by the Articles of Merger, and will be the Articles of
Incorporation of the Surviving Corporation until thereafter amended in
accordance with the

1 of 20

--------------------------------------------------------------------------------

terms thereof and in accordance with applicable law. The Articles of Merger will
effect a name change of the Surviving Corporation to Royalite Petroleum Company
Inc.

                    (b)      At the Effective Time, the bylaws of Worldbid, as
in effect immediately prior to the Effective Time, will be the bylaws of the
Surviving Corporation until thereafter amended in accordance with the terms
thereof and in accordance with applicable law.

          1.6      Directors and Officers. The directors and officers of the
Surviving Corporation after the Effective Time will be the following persons:

Name Position Michael L. Cass Director, President and Chief Executive Officer
William Charles Tao Director K. Ian Matheson Director Logan B. Anderson
Director, Vice President of Finance and Chief Financial Officer Derek R. Van
Laare Director and Secretary

          1.7      Taking of Necessary Action. If after the Effective Time any
further action is necessary to carry out the purposes of this Agreement or to
vest Surviving Corporation with full title to all assets, rights, approvals,
immunities and franchises of either Worldbid or Royalite, and the officers and
directors of Worldbid and Royalite and Surviving Corporation will take all such
necessary action.

SECTION 2
PAYMENT OF MERGER CONSIDERATION

          2.1      Merger Consideration.

                    (a)      Conversion of Royalite Common Stock. Each share of
Royalite common stock, par value $0.001 per share (“Royalite Common Stock”)
issued and outstanding immediately prior to the Effective Time (other than
Dissenting Shares, as defined in Section 2.3) will, by virtue of the Merger and
without any action on the part of the holder thereof, be converted into one (1)
share of Worldbid Common Stock (as defined in Section 4.3) (the “Merger
Shares”).

          2.2      Conversion Procedure.

                    (a)      Stock Certificate Conversion Procedure. After the
Effective Time, each holder of Royalite Common Stock will be entitled to
exchange his, her, or its certificate representing the Royalite Common Stock
(“Royalite Stock Certificate”) for a certificate representing the number of
shares of Worldbid Common Stock into which the number of shares of Royalite
Stock previously represented by such certificate surrendered have been converted
pursuant to Section 2.1(a) of this Agreement. Each holder of Royalite Common
Stock may exchange his, her or its Royalite Stock Certificate by delivering it
to Worldbid duly endorsed in blank (or accompanied by duly executed stock powers
duly endorsed in blank), in each case in proper form for transfer, with
signatures guaranteed, and, if applicable, with all stock transfer and any other
required documentary stamps affixed thereto and with appropriate instructions to
allow the transfer agent to issue certificates for the Worldbid Common Stock to
the holder thereof, together with: (i) a Certificate of Non-U.S. Shareholder (if
such holder is resident outside of the United States), a copy of which is
attached hereto as Disclosure Schedule 2.2A, or (ii) a Certificate of U.S.
Shareholder (if such holder is resident in the United States), a copy of which
is attached hereto as Disclosure Schedule 2.2B. Until surrendered as
contemplated by this Section 2.2, each Royalite Stock Certificate will be deemed
at any time after the Effective Time to represent only the right to receive
Worldbid Common Stock certificates representing the number of whole shares of
Worldbid Common Stock into which the shares of Royalite Common Stock formerly
represented by such certificate have been converted. Upon receipt of such duly
endorsed Royalite Stock Certificates, Worldbid will cause the issuance of the
number of shares of Worldbid Common Stock as converted pursuant to Section
2.1(a) of this Agreement.

          2.3      Appraisal Rights. Notwithstanding any provision of this
Agreement to the contrary, shares of Royalite Common Stock (“Dissenting Shares”)
that are issued and outstanding immediately prior to the

2 of 20

--------------------------------------------------------------------------------

Effective Time and held by stockholders who did not vote in favor of the Merger
and who comply with all of the relevant provisions of the Nevada Law (the
“Royalite Dissenting Stockholders”) will not be converted into or be
exchangeable for the right to receive Worldbid Common Stock, unless and until
such holders will have failed to perfect or will have effectively withdrawn or
lost their rights to appraisal under the Nevada Law. Royalite will give Worldbid
(i) immediate oral notice followed by prompt written notice of any written
demands for appraisal of any shares of Royalite Common Stock, attempted
withdrawals of any such demands and any other instruments served pursuant to the
Nevada Law and received by Royalite relating to stockholders' rights of
appraisal, and (ii) the will keep Worldbid informed of the status of all
negotiations and proceedings with respect to demands for appraisal under the
Nevada Law. If any Royalite Dissenting Stockholder fails to perfect or will have
effectively withdrawn or lost the right to appraisal, the shares of Royalite
Common Stock held by such Dissenting Stockholder will thereupon be treated as
though such shares had been converted into the right to receive Worldbid Common
Stock pursuant to Section 2.1 of this Agreement.

          2.4      No Further Ownership Rights in Royalite Stock. The promise to
exchange the Royalite Common Stock for shares of Worldbid Common Stock in
accordance with the terms of this Section 2 will be deemed to have been given in
full satisfaction of all rights pertaining to the Royalite Common Stock, and
there will be no further registration of transfers on the stock transfer books
of Royalite of the shares of Royalite Common Stock that were outstanding
immediately prior to the Effective Time. From and after the Effective Time, the
holders of Royalite Common Stock outstanding immediately prior to the Effective
Time will cease to have any rights with respect to such Royalite Common Stock,
except as otherwise provided in this Agreement or by law.

          2.5      Distributions with Respect to Unsurrendered Royalite Stock.
No dividends or other distributions with a record date after the Effective Time
will be paid to the holder of any unsurrendered Royalite Stock Certificate until
the surrender of such Royalite Stock Certificate in accordance with Section 2.2
of this Agreement. Following surrender of any such Royalite Stock Certificate,
Worldbid will pay to the holder of the Worldbid Common Stock certificate issued
in exchange the Royalite Stock Certificate, without interest, (i) at the time of
such surrender, the amount of dividends or other distributions with a record
date after the Effective Time previously paid with respect to such Worldbid
Common Stock which such holder is entitled pursuant to Section 2.1 of this
Agreement, and (ii) at the appropriate payment date, the amount of dividends or
other distributions with a record date after the Effective Time but prior to
such surrender and with a payment date subsequent to such surrender payable with
respect to such Worldbid Common Stock.

          2.6      No Liability. Neither Worldbid, nor Surviving Corporation
will be liable to any person in respect of shares of Royalite Common Stock, or
dividends or distributions with respect thereto, pursuant to any applicable
abandoned property, escheat or similar law. If any Royalite Stock Certificate
has not have been surrendered prior to seven years after the Effective Time (or
immediately prior to such earlier date on which any Royalite Stock Certificate,
or any dividends or distributions payable to the holder of such Royalite Stock
Certificate would otherwise escheat to or become the property of any
governmental body or authority), any such Worldbid Common Stock, dividends or
distributions in respect of such Royalite Stock Certificate will, to the extent
permitted by applicable law, become the property of Surviving Corporation, free
and clear of all claims or interest of any person previously entitled to such
certificate

          2.7      Lost, Stolen or Destroyed Certificates. If any certificate
representing Royalite Common Stock has been lost, stolen or destroyed, upon the
making of an affidavit of that fact by the person claiming such certificate or
agreement to be lost, stolen or destroyed and, if required by Worldbid, the
posting by such person of a bond in such reasonable amount as Worldbid may
direct as indemnity against any claim that may be made against it with respect
to such certificate, Worldbid will cause to be issued in exchange for such lost,
stolen or destroyed certificate, the applicable Worldbid Common Stock
deliverable in respect thereof, pursuant to Section 2.1 of this Agreement.

SECTION 3
REPRESENTATIONS OF ROYALITE

          Royalite represents and warrants to Worldbid and acknowledges that
Worldbid is relying upon such representations and warranties, in connection with
the execution, delivery and performance of this Agreement, notwithstanding any
investigation made by or on behalf of Worldbid:

3 of 20

--------------------------------------------------------------------------------

          3.1      Organization and Good Standing. Royalite is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction and has all requisite corporate power and authority to own, lease
and to carry on its business as now being conducted. Royalite is duly qualified
to do business and is in good standing as a foreign corporation in each of the
jurisdictions in which it owns property, leases property, does business, or is
otherwise required to do so, where the failure to be so qualified would have a
material adverse effect on the business of Royalite taken as a whole.

          3.2      Authority. Royalite has all requisite corporate power and
authority to execute and deliver this Agreement, the Articles of Merger, and any
other document contemplated by this Agreement or the Merger (collectively, the
“Merger Documents”) to be signed by Royalite and to perform its obligations
thereunder and to consummate the transactions contemplated thereby. The
execution and delivery of each of the Merger Documents by Royalite and the
consummation by Royalite of the transactions contemplated thereby have been duly
authorized by its Board of Directors and, by the Closing Date will have been
adopted and approved by the Royalite Stockholders and, subject to such
stockholder approval, no other corporate or shareholder proceedings on the part
of Royalite are necessary to authorize such documents or to consummate the
transactions contemplated thereby.

          3.3      Capitalization of Royalite. The entire authorized capital
stock and other equity securities of Royalite (the “Royalite Stock”) consists of
Two Hundred Million (200,000,000) shares, comprised of One Hundred Million
(100,000,000) shares of Common Stock, with a par value of $0.001 per share, and
One Hundred Million (100,000,000) shares of Preferred Stock, with a par value of
$0.001 per share. There are 24,960,667 shares of Royalite Common Stock are
issued and outstanding and no shares of Preferred Stock are issued and
outstanding. All of the issued and outstanding shares of Royalite Stock have
been duly authorized, are validly issued, were not issued in violation of any
pre-emptive rights and are fully paid and non-assessable, are not subject to
pre-emptive rights and were issued in full compliance with all federal, state,
and local laws, rules and regulations. There are no outstanding options,
warrants, subscriptions, phantom shares, conversion rights, or other rights,
agreements, or commitments obligating Royalite to issue any additional shares of
Royalite Stock, or any other securities convertible into, exchangeable for, or
evidencing the right to subscribe for or acquire from Royalite any shares of
Royalite Stock. There are no agreements purporting to restrict the transfer of
the Royalite Stock, no voting agreements, voting trusts, or other arrangements
restricting or affecting the voting of the Royalite Stock.

          3.4      Title to Royalite Stock. Disclosure Schedule 3.4 contains a
true and complete description of the capitalization of Royalite including the
dates of issuance and prices of issuance of all outstanding shares of Royalite’s
common stock.

          3.5      Subsidiaries. Royalite does not have any subsidiaries or
agreements of any nature to acquire any subsidiary or to acquire or lease any
other business operations and will not prior to the Closing Date acquire, or
agree to acquire, any subsidiary or business without the prior written consent
of Worldbid.

         3.6      Noncontravention. Neither the execution, delivery and
performance of the Merger Documents, nor the consummation of the Merger, will:

                    (a)      Conflict with, result in a violation of, cause a
default under (with or without notice, lapse of time or both) or give rise to a
right of termination, amendment, cancellation or acceleration of any obligation
contained in or the loss of any material benefit under, or result in the
creation of any lien, security interest, charge or encumbrance upon any of the
material properties or assets of Royalite or any Subsidiary under any term,
condition or provision of any loan or credit agreement, note, debenture, bond,
mortgage, indenture, lease or other agreement, instrument, permit, license,
judgment, order, decree, statute, law, ordinance, rule or regulation applicable
to Royalite or any Subsidiary, or any of its respective property or assets;

                    (b)      Violate any provision of the Articles of
Incorporation or bylaws of Royalite; or

                    (c)      Violate any order, writ, injunction, decree,
statute, rule, or regulation of any court or governmental or regulatory
authority applicable to Royalite or any Subsidiary or any of its respective
property or assets.

4 of 20

--------------------------------------------------------------------------------

          3.7      Actions and Proceedings. There is no claim, charge,
arbitration, grievance, action, suit, investigation or proceeding by or before
any court, arbiter, administrative agency or other governmental authority now
pending or, to the best knowledge of Royalite, threatened against Royalite or
which involves any of the business, or the properties or assets of Royalite
that, if adversely resolved or determined, would have a material adverse effect
on the business, operations, assets, properties, prospects, or conditions of
Royalite taken as a whole (“Royalite Material Adverse Effect”). There is no
reasonable basis for any claim or action that, based upon the likelihood of its
being asserted and its success if asserted, would have such a Royalite Material
Adverse Effect.

          3.8      Compliance.

                    (a)      Royalite is in compliance with, are not in default
or violation in any material respect under, and have not been charged with or
received any notice at any time of any material violation by it of, any statute,
law, ordinance, regulation, rule, decree or other applicable regulation to the
business or operations of Royalite;

                    (b)      Royalite has duly filed all reports and returns
required to be filed by it with governmental authorities and has obtained all
governmental permits and other governmental consents, except as may be required
after the execution of this Agreement. All of such permits and consents are in
full force and effect, and no proceedings for the suspension or cancellation of
any of them, and no investigation relating to any of them, is pending or to the
best knowledge of Royalite, threatened, and none of them will be adversely
affected by the consummation of the transactions contemplated hereby.

          3.9      Filings, Consents and Approvals. Except for any filings
required by applicable securities laws, the filing of the Articles of Merger
pursuant to the Nevada Law and the approval of the Royalite Stockholders, no
filing or registration with, no notice to and no permit, authorization, consent,
or approval of any public or governmental body or authority or other person or
entity is necessary for the consummation by Royalite of the transactions
contemplated by this Agreement or to enable the Surviving Corporation to
continue to conduct Royalite’s business after the Closing Date in a manner which
is consistent with that in which it is presently conducted.

          3.10      Financial Representations. Attached to this Agreement as
Disclosure Schedule 3.10 is a true, correct, and complete copy of an unaudited
balance sheet for Royalite dated as of April 30, 2006, together with related
statement of operations and statement of cash flows (collectively, the
“Financial Statements”). The Financial Statements (i) are in accordance with the
books and records of Royalite and (ii) present fairly the financial condition of
Royalite as of the respective dates indicated and the results of operations for
such periods. Royalite has not received any advice or notification from its
accountants that Royalite has used any improper accounting practice that would
have the effect of not reflecting or incorrectly reflecting in the Financial
Statements or the books and records of Royalite, any properties, assets,
liabilities, revenues, or expenses. The books, records, and accounts of Royalite
accurately and fairly reflect, in reasonable detail, the transactions, assets,
and liabilities of Royalite. Royalite has not engaged in any transaction,
maintained any bank account, or used any funds of Royalite, except for
transactions, bank accounts, and funds which have been and are reflected in the
normally maintained books and records of Royalite.

         3.11      Absence of Undisclosed Liabilities. Royalite has no
liabilities or obligations either direct or indirect, matured or unmatured,
absolute, contingent or otherwise, which:

                    (a)      are not set forth in the Financial Statements or
have not heretofore been paid or discharged;

                    (b)      did not arise in the regular and ordinary course of
business under any agreement, contract, commitment, lease or plan specifically
disclosed (or are not required to be disclosed in accordance with GAAP); or

                   (c)      have not been incurred in amounts and pursuant to
practices consistent with past business practice, in or as a result of the
regular and ordinary course of its business since the date of the Financial
Statements.

5 of 20

--------------------------------------------------------------------------------

          For purposes of this Agreement, the term “liabilities” includes, any
direct or indirect indebtedness, guaranty, endorsement, claim, loss, damage,
deficiency, cost, expense, obligation or responsibility, fixed or unfixed, known
or unknown, liquidated or unliquidated, secured or unsecured.

          3.12      Tax Matters. “Tax” or “Taxes” means any and all taxes,
charges, fees, levies, duties or other assessments whether federal, state, local
or foreign, based upon or measured by income, capital, net worth or gain and any
other tax including, recapture, gross receipts, profits. sales, use, occupation,
use and occupancy, value added, ad valorem, customers, transfer, franchise,
shares, withholding, payroll, employment, excise, or property taxes with respect
to Royalite, together with any interest, fines, penalties and additions to tax
imposed with respect thereto.

                    (a)      As of the date hereof, (i) Royalite has timely
filed all Tax returns which are required to be filed on or prior to the date
hereof, taking into account any extensions of the filing deadlines which have
been validly granted to them; and (ii) all such returns are true and correct in
all material respects.

                    (b)      Royalite has paid all Taxes that have become or are
due with respect to any period ended on or prior to the date hereof, and has
established an adequate reserve therefore on its balance sheet for those Taxes
not yet due and payable.

                    (c)      Royalite is not presently under, nor has Royalite
received notice of, any contemplated investigation or audit by the Internal
Revenue Service or any foreign or state taxing authority concerning any fiscal
year or period ended prior to the date hereof.

                    (d)      All Taxes required to be withheld on or prior to
the date hereof from employees for income Taxes, social security Taxes,
unemployment Taxes and other similar withholding Taxes have been properly
withheld and, if required on or prior to the date hereof, have been deposited
with the appropriate governmental agency.

                    (e)      Royalite is not a party to any tax-sharing
agreements or similar contracts or arrangements.

          3.13      Absence of Changes. Since April 30, 2006, Royalite has not:

                    (a)      incurred any liabilities, other than liabilities
incurred in the ordinary course of business consistent with past practice, or
discharged or satisfied any lien or encumbrance, or paid any liabilities, other
than in the ordinary course of business consistent with past practice, or failed
to pay or discharge when due any liabilities of which the failure to pay or
discharge has caused or will cause any material damage or risk of material loss
to it or any of its assets or properties;

                    (b)      sold, encumbered, assigned or transferred any fixed
assets or properties which would have been included in the assets of Royalite if
the closing had been held on April 30, 2006 or on any date since then, except
for ordinary course of business transactions consistent with past practice;

                    (c)      created, incurred, assumed or guaranteed any
indebtedness for money borrowed, or mortgaged, pledged or subjected any of the
assets or properties of Royalite to any mortgage, lien, pledge, security
interest, conditional sales contract or other encumbrance of any nature
whatsoever;

                    (d)      made or suffered any amendment or termination of
any material agreement, contract, commitment, lease or plan to which it is a
party or by which it is bound, or cancelled, modified or waived any substantial
debts or claims held by it or waived any rights of substantial value, whether or
not in the ordinary course of business;

                    (e)      declared, set aside or paid any dividend or made or
agreed to make any other distribution or payment in respect of its capital
shares or redeemed, purchased or otherwise acquired or agreed to redeem,
purchase or acquire any of its capital shares or equity securities;

                    (f)      suffered any damage, destruction or loss, whether
or not covered by insurance, materially and adversely its business, operations,
assets, properties or prospects;

6 of 20

--------------------------------------------------------------------------------

                    (g)      suffered any material adverse change in its
business, operations, assets, properties, prospects or condition (financial or
otherwise);

                    (h)      received notice or had knowledge of any actual or
threatened labor trouble, termination, resignation, strike or other occurrence,
event or condition of any similar character which has had or might have an
adverse effect on its business, operations, assets, properties or prospects;

                    (i)      made commitments or agreements for capital
expenditures or capital additions or betterments exceeding in the aggregate
$5,000, except such as may be involved in ordinary repair, maintenance or
replacement of its assets;

                    (j)      other than in the ordinary course of business,
increase the salaries or other compensation of, or made any advance (excluding
advances for ordinary and necessary business expenses) or loan to, any of its
employees or made any increase in, or any addition to, other benefits to which
any of its employees may be entitled;

                    (k)      changed any of the accounting principles followed
or the methods of applying such principles;

                    (l)      entered into any transaction other than in the
ordinary course of business consistent with past practice; or

                    (m)      agreed, whether in writing or orally, to do any of
the foregoing.

          3.14      Personal Property. Royalite possesses all property and items
necessary for the continued operation of the business of Royalite as presently
conducted. All of such items are in good operating condition (normal wear and
tear excepted), and are reasonably fit for the purposes for which such item is
presently used.

          3.15      Insurance. The assets, properties and operations of Royalite
are insured under various policies of general liability and other forms of
insurance consistent with prudent business practices. All such policies are in
full force and effect in accordance with their terms, no notice of cancellation
has been received, and there is no existing default by Royalite or any event
which, with the giving of notice, the lapse of time or both, would constitute a
default thereunder. All premiums to date have been paid in full.

          3.16      Employees and Consultants. Disclosure Schedule 3.16 lists
the name, address, date of hire, title or position, compensation and benefits of
each employee or consultant of Royalite. All employees and consultants have been
paid all salaries, wages, income and any other sum due and owing to them by
Royalite as at the end of the most recent completed pay period. Royalite is not
aware of any labor conflict with any of Royalite employees that might reasonably
be expected to have a Royalite Material Adverse Effect. Royalite has not entered
into any written contracts of employment or consulting agreements other than as
listed on Disclosure Schedule 3.16. All amounts required to be withheld by
Royalite from employees salaries or wages and paid to any governmental or taxing
authority have been so withheld and paid. No employee of Royalite is in
violation of any term of any employment contract, non-disclosure agreement,
non-competition agreement or any other contract or agreement relating to the
relationship of such employee with Royalite or any other nature of the business
conducted or to be conducted by Royalite or the Surviving Corporation.

          3.17      Benefit Plans. Royalite has no Employee Benefit Plans within
the meaning of the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

          3.18      Intellectual Property

                    (a)      Intellectual Property Assets. The Intellectual
Property Assets are all those necessary for the operation of the business of
Royalite as it is currently conducted. The term “Intellectual Property Assets”
includes:

7 of 20

--------------------------------------------------------------------------------


  (1)

the name Royalite Petroleum Corp., all functional business names, trading names,
registered and unregistered trademarks, service marks, and applications
collectively, “Marks”);

        (2)

all patents, patent applications, and inventions, methods, processes and
discoveries that may be patentable (collectively, “Patents”);

        (3)

all copyrights in both published works and unpublished works (collectively,
“Copyrights”);

        (4)

all know-how, trade secrets, confidential information, customer lists, software,
technical information, data, process technology, plans, drawings, and blue
prints owned, used, or licensed by Royalite as licensee or licensor
(collectively, “Trade Secrets”).

                    (b)      Agreements. Disclosure Schedule 3.18 contains a
complete and accurate list and summary description of all contracts and
agreements relating to the Intellectual Property Assets to which Royalite is a
party or by which Royalite is bound. There are no outstanding or threatened
disputes or disagreements with respect to any such agreement.

                    (c)      Intellectual Property and Know-How Necessary for
the Business. Except as set forth in Disclosure Schedule 3.18, Royalite is the
owner of all right, title, and interest in and to each of the Intellectual
Property Assets, free and clear of all liens, security interests, charges,
encumbrances, and other adverse claims, and has the right to use without payment
to a third party of all the Intellectual Property Assets. Except as set forth in
Disclosure Schedule 3.18, all former and current employees and contractors of
Royalite have executed written contracts, agreements or other undertakings with
Royalite that assign all rights to any inventions, improvements, discoveries, or
information relating to the business of Royalite. No employee, director, officer
or shareholder of any of Royalite owns directly or indirectly in whole or in
part, any Intellectual Property Asset which Royalite is presently using or which
is necessary for the conduct of its business. No employee or contractor of
Royalite has entered into any contract or agreement that restricts or limits in
any way the scope or type of work in which the employee may be engaged or
requires the employee to transfer, assign, or disclose information concerning
his work to anyone other than Royalite.

                    (d)      Trade Secrets. Royalite has taken all reasonable
precautions to protect the secrecy, confidentiality, and value of its Trade
Secrets. Royalite has good title and an absolute (but not necessarily exclusive)
right to use the Trade Secrets. The Trade Secrets are not part of the public
knowledge or literature, and have not been used, divulged, or appropriated
either for the benefit of any person or entity or to the detriment of Royalite.
No Trade Secret is subject to any adverse claim or has been challenged or
threatened in any way.

          3.19      Real Property. Royalite does not own any real property.
Disclosure Schedule 3.19 lists all leases, subleases or other oil and gas or
mineral property interests (collectively, “Leases”) to which Royalite is a party
or bound. Each of the Leases are legal, valid, binding, enforceable and in full
force and effect in all material respects. All rental and other payments
required to be paid by Royalite pursuant to any such Leases have been duly paid
and no event has occurred which, upon the passing of time, the giving of notice,
or both, would constitute a breach or default by any party under any of the
Leases. The Leases will continue to be legal, valid, binding, enforceable and in
full force and effect on identical terms following the Closing Date. Royalite
has not assigned, transferred, conveyed, mortgaged, deeded in trust, or
encumbered any interest in the Leases or the leasehold property pursuant
thereto. Royalite has delivered a true and complete copy of each of the Leases
to Worldbid.

          3.20      Environmental Matters. Royalite knows of no violation or
violations by Royalite or any of its Subsidiaries, or its respective employees
or agents of any environmental or safety statute, law or regulation that in the
aggregate would have a Royalite Material Adverse Effect and, no material
expenditures are or will be required in order to comply with any such existing
statute, law or regulation. No action, proceeding, permit revocation, writ,
injunction or claim is pending or, to the best knowledge of Royalite, threatened
concerning Royalite’s facilities and Royalite is not aware of any fact or
circumstance that could involve Royalite in any environmental litigation or
impose any material environmental liability upon Royalite. No Hazardous Material
(as defined below) is present on any Royalite facility and, to the best
knowledge of Royalite, no reasonable 8 of 20

--------------------------------------------------------------------------------

likelihood exists that any Hazardous Material present on other property will
come to be present on a Royalite facility. There are no underground storage
tanks, asbestos or PCBs present on any Royalite facility. For the purposes of
this Section 3.20 the term “Hazardous Material” means any material or substance
that is prohibited or regulated by any environmental law or that has been
designated by any governmental authority to be radioactive, toxic, hazardous or
otherwise a danger to health, reproduction or the environment.

          3.21      Material Contracts and Transactions. Disclosure Schedule
3.21 contains a list of all material contracts, agreements, licenses, permits,
arrangements, commitments, instruments, understandings or contracts, whether
written or oral, express or implied, contingent, fixed or otherwise, to which
Royalite is a party (collectively, the “Contracts”).

                    (a)      Except as listed on Disclosure Schedule 3.21,
Royalite is not a party to any written or oral:

  (1)

agreement for the purchase, sale or lease of any capital assets, or continuing
contracts for the purchase or lease of any materials, supplies, equipment, real
property or services;

        (2)

agreement regarding, sales agency, distributorship, or the payment of
commissions;

        (3)

agreement for the employment or consultancy of any person or entity;

        (4)

note, debenture, bond, trust agreement, letter of credit agreement loan
agreement, or other contract or commitment for the borrowing or lending of
money, or agreement or arrangement for a line of credit or guarantee, pledge, or
undertaking of the indebtedness of any other person;

        (5)

agreement, contract, or commitment for any charitable or political contribution;

        (6)

agreement, contract, or commitment limiting or restraining Royalite, their
business or any successor thereto from engaging or competing in any manner or in
any business or from hiring any employees, nor is any employee of Royalite
subject to any such agreement, contract, or commitment;

        (7)

material agreement, contract, or commitment not made in the ordinary course of
business;

        (8)

agreement establishing or providing for any joint venture, partnership, or
similar arrangement with any other person or entity;

        (9)

agreement, contract or understanding containing a “change in control,” or
similar provision; or

        (10)

power of attorney or similar authority to act.

                    (b)      Each Contract is in full force and effect, and
there exists no material breach or violation of or default by Royalite under any
Contract nor by any other party to a Contract, or any event that with notice or
the lapse of time, or both, will create a material breach or violation thereof
or default under any Contract by Royalite or by any other party to a Contract.
The continuation, validity, and effectiveness of each Contract will in no way be
affected by the consummation of the transactions contemplated by this Agreement.
Except as listed on Disclosure Schedule 3.21, there exists no actual or
threatened termination, cancellation, or limitation of, or any amendment,
modification, or change to any Contract. A true, correct and complete

9 of 20

--------------------------------------------------------------------------------

copy (and if oral, a description of material terms) of each Contract, as amended
to date, has been furnished to Worldbid.

          3.22      Certain Transactions. Royalite is not indebted, directly or
indirectly, to any of its officers, directors or shareholders or to their
respective spouses or children, in any amount whatsoever; none of said officers,
directors or, to the best of Royalite’s knowledge, shareholders, or any members
of their immediate families, are indebted to Royalite or have any direct or
indirect ownership interest in any firm or corporation with which Royalite has a
business relationship, or any firm or corporation that competes with Royalite.
Royalite is not a guarantor or indemnitor of any indebtedness of any other
person, firm or corporation.

          3.23      No Brokers. Royalite has not incurred any obligation or
liability to any party for any brokerage fees, agent's commissions, or finder's
fees in connection with the transactions contemplated by this Agreement for
which Worldbid would be responsible.

          3.24      Minute Books. The minute books of Royalite provided to
Worldbid contain a complete summary of all meetings of directors and
shareholders since the time of incorporation of such entity and reflect all
transactions referred to in such minutes accurately in all material respects.

          3.25      Completeness of Disclosure. No representation or warranty by
Royalite in this Agreement nor any certificate, schedule, statement, document or
instrument furnished or to be furnished to Worldbid pursuant hereto contains or
will contain any untrue statement of a material fact or omits or will omit to
state a material fact required to be stated herein or therein or necessary to
make any statement herein or therein not materially misleading.

SECTION 4
REPRESENTATIONS AND WARRANTIES OF WORLDBID

          Worldbid represents and warrants to Royalite and acknowledges that
Royalite is relying upon such representations and warranties in connection with
the execution, delivery and performance of this Agreement, notwithstanding any
investigation made by or on behalf of Royalite.

          4.1      Organization and Good Standing. Worldbid is duly organized,
validly existing and in good standing under the laws of Nevada and has all
requisite corporate power and authority to own, lease and to carry on its
business as now being conducted. Worldbid is duly qualified to do business and
is in good standing as a foreign corporation in each of the jurisdictions in
which each owns property, leases property, does business, or is otherwise
required to do so, where the failure to be so qualified would have a material
adverse effect on the businesses, operations, or financial condition of
Worldbid.

          4.2      Authority. Worldbid has all requisite corporate power and
authority to execute and deliver the Merger Documents to be signed by them and
to perform its obligations thereunder and to consummate the transactions
contemplated thereby. The execution and delivery of each of the Merger Documents
by Worldbid and the consummation by Worldbid of the transactions contemplated
thereby have been duly authorized by its Board of Directors and no other
corporate or shareholder proceedings on Worldbid is necessary to authorize such
documents or to consummate the transactions contemplated thereby other than
approval of the shareholders of Worldbid.

          4.3      Capitalization of Worldbid. The entire authorized capital
stock and other equity securities of Worldbid (“Worldbid Stock”) consists of Six
Hundred Million (600,000,000) shares, comprised of Five Hundred Million
(500,000,000) shares of Common Stock (the “Worldbid Common Stock”) with a par
value of $0.001, and One Hundred Million (100,000,000) shares of Preferred Stock
(the “Worldbid Preferred Stock”) with a par value of $0.001. There are 5,054,408
shares of Worldbid Common Stock issued and outstanding and no shares of Worldbid
Preferred Stock issued and outstanding. All of the issued and outstanding shares
of Worldbid Stock have been duly authorized, are validly issued, were not issued
in violation of any pre-emptive rights and are fully paid and non-assessable,
are not subject to pre-emptive rights and were issued in full compliance with
all federal, state, and local laws, rules and regulations. Except as set forth
on Disclosure Schedule 4.3, there are no outstanding options, warrants,
subscriptions, phantom shares, conversion rights, or other rights, agreements,
or commitments obligating Worldbid to issue any additional shares of Worldbid
Stock,

10 of 20

--------------------------------------------------------------------------------

or any other securities convertible into, exchangeable for, or evidencing the
right to subscribe for or acquire from Worldbid any shares of Worldbid Stock.
There are no agreements purporting to restrict the transfer of the Worldbid
Stock, no voting agreements, voting trusts, or other arrangements restricting or
affecting the voting of the Worldbid Stock.

          4.4      Validity of Worldbid Common Stock Issuable Upon the Merger.
The shares of Worldbid Common Stock to be issued to the Royalite Stockholders
upon consummation of the Merger in accordance with Section 2.1 of this Agreement
have been duly and validly authorized and, when so issued in accordance with the
terms of this Agreement, will be duly and validly issued, fully paid and
non-assessable.

          4.5      Actions and Proceedings. There is no claim, charge,
arbitration, grievance, action, suit, investigation or proceeding by or before
any court, arbiter, administrative agency or other governmental authority now
pending or, to the best knowledge of Worldbid, threatened against Worldbid which
involves any of the business, or the properties or assets of Worldbid that, if
adversely resolved or determined, would have a material adverse effect on the
business, operations, assets, properties, prospects or conditions of Worldbid
taken as a whole. There is no reasonable basis for any claim or action that,
based upon the likelihood of its being asserted and its success if asserted,
would have such a material adverse effect.

          4.6      Financial Representations. The audited and unaudited
financial statements of Worldbid as filed with the United States Securities and
Exchange Commission (collectively, the “Worldbid Financial Statements”) (a) are
in accordance with the books and records of Worldbid and (b) present fairly the
financial condition of Worldbid as of the respective dates indicated and the
results of operations for such periods, except that any unaudited interim
financial statements were or will be subject to normal and recurring year-end
adjustments. Worldbid has not received any advice or notification from its
independent certified public accountants that Worldbid has used any improper
accounting practice that would have the effect of not reflecting or incorrectly
reflecting in the Worldbid Financial Statements or the books and records of
Worldbid, any properties, assets, liabilities, revenues, or expenses. The books,
records, and accounts of Worldbid accurately and fairly reflect, in reasonable
detail, the transactions, assets, and liabilities of Worldbid. Worldbid has not
engaged in any transaction, maintained any bank account, or used any funds of
Worldbid, except for transactions, bank accounts, and funds which have been and
are reflected in the normally maintained books and records of Worldbid.

          4.7      Absence of Certain Changes or Events. Since April 30, 2006,
Worldbid has not:

                    (a)      incurred any liabilities, other than liabilities
incurred in the ordinary course of business consistent with past practice, or
discharged or satisfied any lien or encumbrance, or paid any liabilities, other
than in the ordinary course of business consistent with past practice, or failed
to pay or discharge when due any liabilities of which the failure to pay or
discharge has caused or will cause any material damage or risk of material loss
to it or any of its assets or properties;

                    (b)      sold, encumbered, assigned or transferred any fixed
assets or properties which would have been included in the assets of Worldbid if
the closing had been held on April 30, 2006 or on any date since then, except
for ordinary course of business transactions consistent with past practice;

                    (c)      created, incurred, assumed or guaranteed any
indebtedness for money borrowed, or mortgaged, pledged or subjected any of the
assets or properties of Worldbid to any mortgage, lien, pledge, security
interest, conditional sales contract or other encumbrance of any nature
whatsoever;

                    (d)      made or suffered any amendment or termination of
any material agreement, contract, commitment, lease or plan to which it is a
party or by which it is bound, or cancelled, modified or waived any substantial
debts or claims held by it or waived any rights of substantial value, whether or
not in the ordinary course of business;

                    (e)      declared, set aside or paid any dividend or made or
agreed to make any other distribution or payment in respect of its capital
shares or redeemed, purchased or otherwise acquired or agreed to redeem,
purchase or acquire any of its capital shares or equity securities;

                    (f)      suffered any damage, destruction or loss, whether
or not covered by insurance, materially and adversely its business, operations,
assets, properties or prospects;

11 of 20

--------------------------------------------------------------------------------

                    (g)      suffered any material adverse change in its
business, operations, assets, properties, prospects or condition (financial or
otherwise);

                    (h)      received notice or had knowledge of any actual or
threatened labor trouble, termination, resignation, strike or other occurrence,
event or condition of any similar character which has had or might have an
adverse effect on its business, operations, assets, properties or prospects;

                    (i)      made commitments or agreements for capital
expenditures or capital additions or betterments exceeding in the aggregate
$5,000, except such as may be involved in ordinary repair, maintenance or
replacement of its assets;

                    (j)      other than in the ordinary course of business,
increase the salaries or other compensation of, or made any advance (excluding
advances for ordinary and necessary business expenses) or loan to, any of its
employees or made any increase in, or any addition to, other benefits to which
any of its employees may be entitled;

                    (k)      changed any of the accounting principles followed
or the methods of applying such principles;

                    (l)      entered into any transaction other than in the
ordinary course of business consistent with past practice; or

                    (m)      agreed, whether in writing or orally, to do any of
the foregoing.

          4.8      Filings, Consents and Approvals. Except for any filings
required by applicable securities laws, the filing of the Articles of Merger
pursuant to the Nevada Law, and the approval of the Worldbid Stockholders, no
filing or registration with, no notice to and no permit, authorization, consent,
or approval of any public or governmental body or authority or other person or
entity is necessary for the consummation by Worldbid of the transactions
contemplated by this Agreement or to enable Worldbid to continue to conduct its
business after the Closing Date in a manner which is consistent with that in
which it is presently conducted.

          4.9      Material Contracts and Transactions. There are no material
contracts, agreements, licenses, permits, arrangements, commitments,
instruments, understandings or contracts, whether written or oral, express or
implied, contingent, fixed or otherwise, to which Worldbid is a party other then
retainer agreements with legal counsel and accountants.

          4.10      No Brokers. Worldbid has not incurred any obligation or
liability to any party for any brokerage fees, agent's commissions, or finder's
fees in connection with the transactions contemplated by this Agreement for
which Royalite would be responsible.

          4.11      Minute Books. The minute books of Worldbid provided to
Royalite contain a complete summary of all meetings of directors and
shareholders since the time of incorporation of such entity and reflect all
transactions referred to in such minutes accurately in all material respects.

          4.12      SEC Filings. Worldbid has furnished or made available to
Royalite a true and complete copy of each report, schedule, registration
statement and proxy statement filed by Worldbid with the SEC since the inception
of Worldbid (as such documents have since the time of their filing been amended,
the "Worldbid SEC Documents"). Worldbid has timely filed with the SEC all
documents required to have been filed pursuant to the Securities Act and the
Exchange Act. As of their respective dates, the Worldbid SEC Documents complied
in all material respects with the requirements of the Securities Act, or the
Exchange Act, as the case may be, and the rules and regulations of the SEC
thereunder applicable to such Worldbid SEC Documents, and none of Worldbid SEC
Documents contained any untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

          4.13      Completeness of Disclosure. No representation or warranty by
Worldbid in this Agreement nor any certificate, schedule, statement, document or
instrument furnished or to be furnished to Royalite pursuant hereto contains or
will contain any untrue statement of a material fact or omits or will omit to
state a

12 of 20

--------------------------------------------------------------------------------

material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.

SECTION 5
CLOSING CONDITIONS

          5.1      Conditions Precedent to Closing by Worldbid. The obligation
of Worldbid to consummate the Merger is subject to the satisfaction of the
conditions set forth below, unless any such condition is waived Worldbid at the
Closing. The Closing of the transactions contemplated by this Agreement will be
deemed to mean a waiver of all conditions to Closing.

                    (a)      Representations and Warranties. The representations
and warranties of Royalite set forth in this Agreement will be true, correct and
complete in all respects as of the Closing Date, as though made on and as of the
Closing Date and Royalite will have delivered to Worldbid a certificate dated as
of the Closing Date, to the effect that the representations and warranties made
by Royalite in this Agreement are true and correct.

                    (b)      Performance. All of the covenants and obligations
that Royalite is required to perform or to comply with pursuant to this
Agreement at or prior to the Closing must have been performed and complied with
in all material respects.

                    (c)      Merger Documents. This Agreement and all other
Merger Documents necessary or reasonably required to consummate the Merger, all
in form and substance reasonably satisfactory to Worldbid, will have been
executed and delivered to Worldbid.

                    (d)      Secretary's Certificate – Royalite. Worldbid will
have received a certificate of the Secretary of Royalite attaching (i) a copy of
Royalite's Articles of Incorporation, as amended through the Closing Date
certified by the Secretary of State of the State of Nevada; (ii) a true and
correct copy of Royalite's bylaws, as amended; (iii) certified copies of
resolutions duly adopted by the Board of Directors of Royalite and the Royalite
Stockholders approving the execution and delivery of this Agreement and the
other Merger Documents and the consummation of the Merger and the other
transactions contemplated hereby and thereby; and (iv) a certificate as to the
incumbency and signatures of the officers of Royalite executing this Agreement
and the Merger Documents executed on the Closing Date as contemplated by this
Agreement.

                    (e)      Royalite Officer’s Certificate. Royalite will
furnish Worldbid with a certificate, as to its assets, liabilities and business
affairs dated as of the Closing Date, of its Chief Executive Officer and Chief
Financial Officer which will be in form and substance reasonably satisfactory to
Worldbid and its counsel.

                    (f)      Exercise of Appraisal Rights. The holders of no
more than five percent (5%) of the issued and outstanding shares of Royalite
Common Stock will have exercised appraisal rights under the Nevada Law as
Dissenting Shareholders. Royalite and Worldbid will have resolved all matters of
appraisal and payment under the Nevada Law for each Dissenting Shareholder to
Worldbid's satisfaction.

                    (g)      Supplement to Disclosure Schedules. Any additional
disclosures made in the supplemental Disclosure Schedules of Royalite made
pursuant to Section 6.3 of this Agreement will be acceptable to Worldbid in
their sole discretion.

                    (h)      Third Party Consents. Royalite will have received
duly executed copies of all third-party consents and approvals contemplated by
the Merger Documents, in form and substance reasonably satisfactory to Worldbid.

                    (i)      No Material Adverse Change. No Royalite Material
Adverse Effect will have occurred since the date of this Agreement.

13 of 20

--------------------------------------------------------------------------------

                    (j)      No Action. No suit, action, or proceeding will be
pending or threatened before any governmental or regulatory authority wherein an
unfavorable judgment, order, decree, stipulation, injunction or charge would (i)
prevent the consummation of any of the transactions contemplated by this
Agreement, or (ii) cause the transactions to be rescinded following
consummation.

                    (k)      Due Diligence Review. Worldbid will be reasonably
satisfied in all respects with their due diligence investigation and review of
Royalite.

                    (l)      Worldbid Canada Spinoff. The Worldbid Canada
Spinoff as described in Section 8 of this Agreement will have been completed.

                    (m)      Compliance with Securities Laws. Worldbid will have
received evidence satisfactory to Worldbid in its discretion that the Merger and
all shares of Worldbid Common Stock issuable in the Merger comply with all
applicable securities laws.

                    (n)      Approval by Worldbid Stockholders. The shareholders
of Worldbid will have approved and adopted this Agreement and the Merger as
required by the Nevada Law.

                    (o)      Financial Statements. Royalite will have provided
to Worldbid those financial statements required by Item 310 of Regulation S-B.

          5.2      Conditions Precedent to Closing by Royalite. The obligation
of Royalite to consummate the Merger is subject to the satisfaction of the
conditions set forth below, unless such condition is waived by Royalite at the
Closing. The Closing of the Merger will be deemed to mean a waiver of all
conditions to Closing.

                    (a)      Representations and Warranties. The representations
and warranties of Worldbid set forth in this Agreement will be true, correct and
complete in all respects as of the Closing Date, as though made on and as of the
Closing Date and Worldbid will have delivered to Royalite a certificate dated
the Closing Date, to the effect that the representations and warranties made by
Worldbid in this Agreement are true and correct.

                    (b)      Performance. All of the covenants and obligations
that Worldbid is required to perform or to comply with pursuant to this
Agreement at or prior to the Closing must have been performed and complied with
in all material respects. Worldbid must have delivered each of the documents
required to be delivered by it pursuant to this Agreement.

                    (c)      Approval by Royalite Stockholders. The shareholders
of Royalite will have approved and adopted this Agreement and the Merger as
required by the Nevada Law.

                    (d)      Merger Documents. This Agreement and all other
Merger Documents necessary or reasonably required to consummate the transaction
contemplated by this Agreement, all in form and substance reasonably
satisfactory to Royalite, will have been executed and delivered by Worldbid, as
applicable.

                    (e)      Secretary's Certificate - Worldbid. Royalite will
have received a certificate of the Secretary of Worldbid attaching (a) a copy of
Worldbid's Articles of Incorporation, as amended through the Closing Date
certified by the Secretary of State of the State of Nevada; (b) a true and
correct copy of Worldbid's bylaws, as amended; (c) certified copies of
resolutions duly adopted by the Board of Directors of Worldbid approving the
execution and delivery of this Agreement and the other Merger Documents and the
consummation of the Merger and the other transactions contemplated hereby and
thereby; and (d) a certificate as to the incumbency and signatures of the
officers of Worldbid executing this Agreement and the Merger Documents executed
by Worldbid on the Closing Date as contemplated by this Agreement.

14 of 20

--------------------------------------------------------------------------------

                    (f)      Supplement to Disclosure Schedules. Any additional
disclosures made in the supplemental Disclosure Schedules of Worldbid made
Pursuant to Section 6.3 of this Agreement will be acceptable to Royalite in its
sole discretion.

                    (g)      Third Party Consents. Royalite will have received
duly executed copies of all third-party consents and approvals contemplated by
the Merger Documents, in form and substance reasonably satisfactory to Royalite.

                    (h)      No Material Adverse. No event will have occurred
since the date of this Agreement that has had a material adverse effect on the
business, operations, assets, properties, prospects or conditions of Worldbid
taken as a whole.

                    (i)      No Action. No suit, action, or proceeding will be
pending or threatened before any governmental or regulatory authority wherein an
unfavorable judgment, order, decree, stipulation, injunction or charge would (i)
prevent consummation of any of the transactions contemplated by this Agreement;
or (ii) cause the transactions to be rescinded following consummation.

SECTION 6
ADDITIONAL COVENANTS OF THE PARTIES

          6.1      Access and Investigation. Between the date of this Agreement
and the Closing Date, Royalite, on the one hand, and Worldbid, on the other
hand, will, and will cause each of their respective representatives to, (a)
afford the other and its representatives full and free access to its personnel,
properties, contracts, books and records, and other documents and data, (b)
furnish the other and its representatives with copies of all such contracts,
books and records, and other existing documents and data as required by this
Agreement and as the other may otherwise reasonably request, and (c) furnish the
other and its representatives with such additional financial, operating, and
other data and information as the other may reasonably request. All of such
access, investigation and communication by a party and its representatives will
be conducted during normal business hours and in a manner designed not to
interfere unduly with the normal business operations of the other party. Each
party will instruct its auditors to cooperate with the other party and its
representatives in connection with such investigations.

          6.2      Confidentiality. All information regarding the business of
Royalite including, without limitation, financial information that Royalite
provides to Worldbid during Worldbid’s due diligence investigation of Royalite
will be kept in strict confidence by Worldbid and will not be used (except in
connection with due diligence), dealt with, exploited or commercialized by
Worldbid or disclosed to any third party (other than Worldbid’s professional
accounting and legal advisors) without the prior written consent of Royalite. If
the transactions contemplated by this Agreement do not proceed for any reason,
then upon receipt of a written request from the Royalite, Worldbid will
immediately return to Royalite any information received regarding Royalite’s
business. Likewise, all information regarding the business of Worldbid
including, without limitation, financial information that Worldbid provides to
Royalite during its due diligence investigation of Worldbid will be kept in
strict confidence by Royalite and will not be used (except in connection with
due diligence), dealt with, exploited or commercialized by Royalite or disclosed
to any third party (other than Royalite’s professional accounting and legal
advisors) without Worldbid’s prior written consent. If the transactions
contemplated by this Agreement do not proceed for any reason, then upon receipt
of a written request from Worldbid, Royalite will immediately return to Worldbid
(or as directed by Worldbid) any information received regarding Worldbid’s
business.

          6.3      Notification. Between the date of this Agreement and the
Effective Time, each of the parties to this Agreement will promptly notify the
other parties in writing if it becomes aware of any fact or condition that
causes or constitutes a material breach of any of its representations and
warranties as of the date of this Agreement, if it becomes aware of the
occurrence after the date of this Agreement of any fact or condition that would
cause or constitute a material breach of any such representation or warranty had
such representation or warranty been made as of the time of occurrence or
discovery of such fact or condition. Should any such fact or condition require
any change in the Disclosure Schedules relating to such party, such party will
promptly deliver to the other parties a supplement to the Disclosure Schedules
specifying such change. During the same period, each party will promptly notify
the other parties of the occurrence of any

15 of 20

--------------------------------------------------------------------------------

material breach of any of its covenant in this Agreement or of the occurrence of
any event that may make the satisfaction of such conditions impossible or
unlikely.

          6.4      Exclusivity. Until such time, if any, as this Agreement is
terminated pursuant to Article 7, Royalite will not, directly or indirectly
solicit, initiate, entertain or accept any inquiries or proposals from, discuss
or negotiate with, provide any nonpublic information to, or consider the merits
of any unsolicited inquiries or proposals from, any person or entity (other than
Worldbid) relating to any transaction involving the sale of the business or
assets (other than in the ordinary course of business), or any of the capital
stock of Royalite, or any merger, consolidation, business combination, or
similar transaction. Royalite will promptly notify Worldbid if it receive an
unsolicited offer for such a transaction, or obtains information that such an
offer is likely to be made, which notice will include the identity of the
prospective offeror and the price and terms of the proposed offer.

          6.5      Conduct of Royalite Business Prior to Closing. From the date
of this Agreement to the Closing Date, and except to the extent that Worldbid
otherwise consents in writing, Royalite will operate its business substantially
as presently operated and only in the ordinary course and in compliance with all
applicable laws, and use its best efforts to preserve intact its good reputation
and present business organization and to preserve its relationships with persons
having business dealings with it.

          6.6      Certain Acts Prohibited - Royalite. Between the date of this
Agreement and the Closing Date, Royalite will not, without the prior written
consent of Worldbid:

                    (a)      amend its Articles of Incorporation, bylaws or
other organizational documents;

                    (b)      incur any liability or obligation other than in the
ordinary course of business or encumber or permit the encumbrance of any
properties or assets of Royalite, except as disclosed in a Disclosure Schedule
to this Agreement;

                    (c)      dispose of or contract to dispose of any Royalite
property or assets except in the ordinary course of business consistent with
past practice;

                    (d)      issue, deliver, sell, pledge or otherwise encumber
or subject to any lien any shares of the Royalite Stock, or any rights, warrants
or options to acquire, any such shares, voting securities or convertible
securities;

                    (e)      (i) declare, set aside or pay any dividends on, or
make any other distributions in respect of the Royalite Stock, or (ii) split,
combine or reclassify any Royalite Stock or issue or authorize the issuance of
any other securities in respect of, in lieu of or in substitution for shares of
Royalite Stock; or

                    (f)      materially increase benefits or compensation
expenses of Royalite, other than as contemplated by the terms of any employment
agreement in existence on the date of this Agreement, increase the cash
compensation of any director, executive officer or other key employee or pay any
benefit or amount not required by a Plan or arrangement as in effect on the date
of this Agreement to any such person.

          6.7      Certain Acts Prohibited - Worldbid. Between the date of this
Agreement and the Closing Date, Worldbid will not, without the prior written
consent of Royalite:

                    (a)      amend its Articles of Incorporation, bylaws or
other organizational documents;

                    (b)      incur any liability or obligation other than in the
ordinary course of business or encumber or permit the encumbrance of any
properties or assets of Worldbid, except as disclosed in a Disclosure Schedule
to this Agreement;

                    (c)      dispose of or contract to dispose of any Worldbid
property or assets except in the ordinary course of business consistent with
past practice;

16 of 20

--------------------------------------------------------------------------------

                    (d)      issue or sell shares of Worldbid Stock, or any
rights, warrants or options to acquire, any such shares, voting securities or
convertible securities, other than under the Worldbid Financing # 1 or the
Worldbid Financing #2 as described in Disclosure Schedule 4.3; or

                    (e)      except for the Worldbid Canada Spinoff described in
Paragraph 8 to this Agreement, (i) declare, set aside or pay any dividends on,
or make any other distributions in respect of the Worldbid Stock, or (ii) split,
combine or reclassify any Worldbid Stock or issue or authorize the issuance of
any other securities in respect of, in lieu of or in substitution for shares of
Worldbid Stock; or

                    (f)      materially increase benefits or compensation
expenses of Worldbid, other than as contemplated by the terms of any employment
agreement in existence on the date of this Agreement, increase the cash
compensation of any director, executive officer or other key employee or pay any
benefit or amount not required by a Plan or arrangement as in effect on the date
of this Agreement to any such person.

          6.8      Public Announcements. Worldbid and Royalite each agree that
they will not release or issue any reports or statements or make any public
announcements relating to this Agreement or the transactions contemplated herein
without the prior written consent of the other party, except as may be required
upon written advice of counsel to comply with applicable laws or regulatory
requirements after consulting with the other party hereto and seeking their
consent to such announcement.

SECTION 7
TERMINATION

          7.1      Termination. This Agreement may be terminated at any time
prior to the Effective Time of the transactions contemplated hereby by:

                    (a)      Mutual agreement of Worldbid and Royalite;

                    (b)      Worldbid, if there has been a breach by Royalite of
any material representation, warranty, covenant or agreement set forth in this
Agreement on the part of Royalite that is not cured, to the reasonable
satisfaction of Worldbid, within ten business days after notice of such breach
is given by Worldbid (except that no cure period will be provided for a breach
by Royalite that by its nature cannot be cured);

                    (c)      Royalite, if there has been a breach by Worldbid of
any material representation, warranty, covenant or agreement set forth in this
Agreement on the part of Worldbid that is not cured by the breaching party, to
the reasonable satisfaction of Royalite, within ten business days after notice
of such breach is given by Royalite (except that no cure period will be provided
for a breach by Worldbid that by its nature cannot be cured); or

                    (d)      Worldbid or Royalite, if the transactions
contemplated by this Agreement have not been consummated prior to January 31,
2007, unless the parties agree to extend such date.

          7.2      Effect of Termination. In the event of the termination of
this Agreement as provided in Section 7.1, this Agreement will be of no further
force or effect, provided, however, that no termination of this Agreement will
relieve any party of liability for any breaches of this Agreement that are based
on a wrongful refusal or failure to perform any obligations.

SECTION 8
WORLDBID CANADA SPINOFF

          8.1      Worldbid Canada Spinoff means the proposed distribution by
Worldbid of its shares in Worldbid Canada Corp. to its shareholders of record at
a date to be established by Worldbid which date shall precede the Closing Date.

          8.2      Royalite acknowledges that Worldbid will complete the
Worldbid Canada Spinoff or otherwise dispose of its interest in Worldbid Canada
Corp. prior to the Closing Date and that the Royalite shareholders

17 of 20

--------------------------------------------------------------------------------

shall not be entitled to participate in the Worldbid Canada Spinoff or receive
any shares of Worldbid Canada Corp. or other consideration in respect of the
Worldbid Canada Spinoff.

SECTION 9
MISCELLANEOUS PROVISIONS

          9.1      Effectiveness of Representations; Survival. Each party is
entitled to rely on the representations, warranties and agreements of each of
the other parties and all such representation, warranties and agreement will be
effective regardless of any investigation that any party has undertaken or
failed to undertake. The representation, warranties and agreements will survive
the Closing Date and continue in full force and effect until the first
anniversary of the Closing Date; provided that the representations and
warranties regarding Taxes will survive until the expiration of any applicable
statute of limitations.

          9.2      Further Assurances. Each of the parties hereto will cooperate
with the others and execute and deliver to the other parties hereto such other
instruments and documents and take such other actions as may be reasonably
requested from time to time by any other party hereto as necessary to carry out,
evidence, and confirm the intended purposes of this Agreement.

          9.3      Amendment. This Agreement may not be amended except by an
instrument in writing signed by each of the parties.

          9.4      Expenses. Each party to this Agreement will bear its
respective expenses incurred in connection with the preparation, execution, and
performance of this Agreement and the transactions contemplated hereby,
including all fees and expenses of agents, representatives, counsel, and
accountants.

          9.5      Entire Agreement. This Agreement, the exhibits, schedules
attached hereto and the other Worldbid Documents contain the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior arrangements and understandings, both written and oral, expressed or
implied, with respect thereto. Any preceding correspondence or offers are
expressly superseded and terminated by this Agreement.

          9.6      Severability. It is the desire and intent of the parties that
the provisions of the Worldbid Documents be enforced to the fullest extent
permissible under the law and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any provision of the Worldbid
Documents will for any reason be held or adjudged to be invalid, illegal, or
unenforceable by any court of competent jurisdiction, such paragraph or part
thereof so adjudicated invalid, illegal, or unenforceable will be deemed
separate, distinct, and independent, and the remainder of the Worldbid Documents
will remain in full force and effect and will not be affected by such holding or
adjudication.

          9.7      Notices. All notices and other communications required or
permitted under to this Agreement must be in writing and will be deemed given if
sent by personal delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid, to the parties at the following
addresses (or at such other address for a party as will be specified by like
notice):

If to Royalite:

ROYALITE PETROLEUM CORP.
2215 Lucerne Circle
Henderson, NV 89014
Attention: Michael L. Cass, President
Telephone: 702-451-4981
Fax: 702-451-4939

18 of 20

--------------------------------------------------------------------------------

If to Worldbid:

WORLDBID CORPORATION
810 Peace Portal Road, Suite 201
Blaine, WA 98230
Attention: Logan B. Anderson, President
Telephone: 360-201-0400
Fax: 561-209-5144

All such notices and other communications will be deemed to have been received
(a) in the case of personal delivery, on the date of such delivery, (b) in the
case of a fax, when the party sending such fax has received electronic
confirmation of its delivery, (c) in the case of delivery by
internationally-recognized express courier, on the business day following
dispatch and (d) in the case of mailing, on the fifth business day following
mailing.

          9.8      Headings. The headings contained in this Agreement are for
convenience purposes only and will not affect in any way the meaning or
interpretation of this Agreement.

          9.9      Benefits. This Agreement is and will only be construed as for
the benefit of or enforceable by those persons party to this Agreement.

          9.10      Assignment. This Agreement may not be assigned (except by
operation of law) by any party without the consent of the other parties.

          9.11      Governing Law. This Agreement will be governed by and
construed in accordance with the laws of the State of Nevada applicable to
contracts made and to be performed therein. The parties hereby (i) submit to
personal jurisdiction in the State of Nevada, and (ii) waive any and all rights
under the laws of any state to object to jurisdiction within the State of Nevada
for the purposes of litigation to enforce this Agreement.

          9.12      Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction will be applied against any party.

          9.13      Counterparts. This Agreement may be executed in one or more
counterparts, all of which will be considered one and the same agreement and
will become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

          9.14      Fax Execution. This Agreement may be executed by delivery of
executed signature pages by fax and such fax execution will be effective for all
purposes.

          9.15      Schedules and Exhibits. The schedules and exhibits are
attached to this Agreement and incorporated herein.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

19 of 20

--------------------------------------------------------------------------------

          9.16      Independent Legal Advice. Royalite acknowledges that O’Neill
Law Group PLLC have acted solely for Worldbid in the negotiation and execution
of this Agreement and O’Neill Law Group PLLC have advised Royalite to obtain the
advice of their independent legal counsel.

IN WITNESS WHEREOF the parties hereto have executed this agreement as of the day
and year first above written.

WORLDBID CORPORATION
a Nevada corporation by its
authorized signatory:

/s/ Logan B. Anderson
_____________________________
Signature of Authorized Signatory

Logan B. Anderson
_____________________________
Name of Authorized Signatory

President
____________________________
Position of Authorized Signatory

 

ROYALITE PETROLEUM CORP.
a Nevada corporation by its
authorized signatory:

/s/ Michael L. Cass
_____________________________
Signature of Authorized Signatory

Michael L. Cass
_____________________________
Name of Authorized Signatory

President
____________________________
Position of Authorized Signatory

20 of 20

--------------------------------------------------------------------------------


EXHIBIT A TO THE AGREEMENT AND PLAN OF MERGER BETWEEN WORLDBID CORPORATION AND
ROYALITE PETROLEUM CORP.  

 

ARTICLES OF MERGER

--------------------------------------------------------------------------------

 


[nevadastateseal.jpg] DEAN HELLER
Secretary of State
204 North Carson Street, Suite 1
Carson City, Nevada 89701-4299
(775) 684 5708
Website: secretaryofstate.biz


Articles of Merger
(PURSUANT TO NRS 92A.200)
Page 1


Important: Read attached instructions before completing form. ABOVE SPACE IS FOR
OFFICE USE ONLY

(Pursuant to Nevada Revised Statutes Chapter 92A)
(excluding 92A.200(4b))
SUBMIT IN DUPLICATE

1)

Name and jurisdiction of organization of each constituent entity (NRS 92A.200).
If there are more than four merging entities, check box [   ] and attach an
81/2" x 11'' blank sheet containing the required information for each additional
entity.


ROYALITE PETROLEUM CORP.

Name of merging entity

NEVADA   CORPORATION Jurisdiction   Entity type *


  Name of merging entity


      Jurisdiction   Entity type *


  Name of merging entity


      Jurisdiction   Entity type *


  Name of merging entity


      Jurisdiction   Entity type *

and,

WORLDBID CORPORATION Name of surviving entity


NEVADA   CORPORATION Jurisdiction   Entity type *

* Corporation, non-profit corporation, limited partnership, limited-liability
company or business trust.

This form must be accompanied by appropriate fees. See attached fee schedule.
Nevada Secretary of State AM Merger 2003   Revised on: 10/24/03


--------------------------------------------------------------------------------


[nevadastateseal.jpg] DEAN HELLER
Secretary of State
204 North Carson Street, Suite 1
Carson City, Nevada 89701-4299
(775) 684 5708
Website: secretaryofstate.biz


Articles of Merger
(PURSUANT TO NRS 92A.200)
Page 2


Important: Read attached instructions before completing form. ABOVE SPACE IS FOR
OFFICE USE ONLY


2)

Forwarding address where copies of process may be sent by the Secretary of State
of Nevada (if a foreign entity is the survivor in the merger - NRS 92A.1 90):


Attn:       c/o:

 

 

 


3)

(Choose one)


  [   ]

The undersigned declares that a plan of merger has been adopted by each
constituent entity (NRS 92A.200).

 

 

  [X]

The undersigned declares that a plan of merger has been adopted by the parent
domestic entity (NRS 92A.180)


4)

Owner's approval (NRS 92A.200)(options a, b, or c must be used, as applicable,
for each entity) (if there are more than four merging entities, check box [   ]
and attach an 8 1/2" x 11'' blank sheet containing the required information for
each additional entity):


  (a)

Owner's approval was not required from


  Name of merging entity, if applicable   Name of merging entity, if applicable
  Name of merging entity, if applicable   Name of merging entity, if applicable
  and, or;   Name of surviving entity, if applicable




This form must be accompanied by appropriate fees. See attached fee schedule.
Nevada Secretary of State AM Merger 2003   Revised on: 10/24/03


--------------------------------------------------------------------------------


[nevadastateseal.jpg] DEAN HELLER
Secretary of State
204 North Carson Street, Suite 1
Carson City, Nevada 89701-4299
(775) 684 5708
Website: secretaryofstate.biz


Articles of Merger
(PURSUANT TO NRS 92A.200)
Page 3


Important: Read attached instructions before completing form. ABOVE SPACE IS FOR
OFFICE USE ONLY


  (b)

The plan was approved by the required consent of the owners of *:


ROYALITE PETROLEUM CORP. Name of merging entity, if applicable   Name of merging
entity, if applicable   Name of merging entity, if applicable   Name of merging
entity, if applicable   and, or;   WORLDBID CORPORATION Name of surviving
entity, if applicable

* Unless otherwise provided in the certificate of trust or governing instrument
of a business trust, a merger must be approved by all the trustees and
beneficial owners of each business trust that is a constituent entity in the
merger.

This form must be accompanied by appropriate fees. See attached fee schedule.
Nevada Secretary of State AM Merger 2003   Revised on: 10/2//03


--------------------------------------------------------------------------------


[nevadastateseal.jpg] DEAN HELLER
Secretary of State
204 North Carson Street, Suite 1
Carson City, Nevada 89701-4299
(775) 684 5708
Website: secretaryofstate.biz


Articles of Merger
(PURSUANT TO NRS 92A.200)
Page 4


Important: Read attached instructions before completing form. ABOVE SPACE IS FOR
OFFICE USE ONLY


  (c)

Approval of plan of merger for Nevada non-profit corporation (NRS 92A.160):

       

The plan of merger has been approved by the directors of the corporation and by
each public officer or other person whose approval of the plan of merger is
required by the articles of incorporation of the domestic corporation.


  Name of merging entity, if applicable   Name of merging entity, if applicable
  Name of merging entity, if applicable   Name of merging entity, if applicable
  and, or;   Name of surviving entity, if applicable



This form must be accompanied by appropriate fees. See attached fee schedule.
Nevada Secretary of State AM Merger 2003   Revised on: 10/24/03


--------------------------------------------------------------------------------


[nevadastateseal.jpg] DEAN HELLER
Secretary of State
204 North Carson Street, Suite 1
Carson City, Nevada 89701-4299
(775) 684 5708
Website: secretaryofstate.biz


Articles of Merger
(PURSUANT TO NRS 92A.200)
Page 5


Important: Read attached instructions before completing form. ABOVE SPACE IS FOR
OFFICE USE ONLY


5)

Amendments, if any, to the articles or certificate of the surviving entity.
Provide article numbers, if available. (NRS 92A.200)*:


Article 1.
The name of the corporation is ROYALITE PETROLEUM COMPANY INC.

 

 

 

 


6)

Location of Plan of Merger (check a or b):


[   ] (a) The entire plan of merger is attached;     or,      

[X]

(b) The entire plan of merger is on file at the registered office of the
surviving corporation, limited-liability company or business trust, or at the
records office address if a limited partnership, or other place of business of
the surviving entity (NRS 92A.200).


7) Effective date (optional)":  

* Amended and restated articles may be attached as an exhibit or integrated into
the articles of merger. Please entitle them ''Restated'' or ''Amended and
Restated,'' accordingly. The form to accompany restated articles prescribed by
the secretary of state must accompany the amended and/or restated articles.
Pursuant to NRS 92A.180 (merger of subsidiary into parent - Nevada parent owning
90% or more of subsidiary), the articles of merger may not contain amendments to
the constituent documents of the surviving entity except that the name of the
surviving entity may be changed.

** A merger takes effect upon filing the articles of merger or upon a later date
as specified in the articles, which must not be more than 90 days after the
articles are filed (NRS 92A.240).

This form must be accompanied by appropriate fees. See attached fee schedule.
Nevada Secretary of State AM Merger 2003   Revised on: 10/24/03

--------------------------------------------------------------------------------


[nevadastateseal.jpg] DEAN HELLER
Secretary of State
204 North Carson Street, Suite 1
Carson City, Nevada 89701-4299
(775) 684 5708
Website: secretaryofstate.biz


Articles of Merger
(PURSUANT TO NRS 92A.200)
Page 6


Important: Read attached instructions before completing form. ABOVE SPACE IS FOR
OFFICE USE ONLY


8)

Signatures - Must be signed by: An officer of each Nevada corporation; All
general partners of each Nevada limited partnership; All general partners of
each Nevada limited partnership; A manager of each Nevada limited-liability
company with managers or all the members if there are no managers; A trustee of
each Nevada business trust (NRS 92A.230)*

 

 

(if there are more than four merging entities, check box [   ] and attach an 8
%'' x 1 1 '' blank sheet containing the required information for each additional
entity.):


ROYALITE PETROLEUM CORP. Name of merging entity


    President     Signature Title Date   Name of merging entity       Signature
Title Date   Name of merging entity       Signature Title Date   Name of merging
entity       Signature Title Date   WORLDBID CORPORATION   Name of surviving
entity         President     Signature Title Date

* The articles of merger must be signed by each foreign constituent entity in
the manner provided by the law governing it (NRS 92A.230). Additional signature
blocks may be added to this page or as an attachment, as needed.

IMPORTANT: Failure to include any of the above information and submit the proper
fees may cause this filing to be rejected.

This form must be accompanied by appropriate fees. See attached fee schedule.
Nevada Secretary of State AM Merger 2003   Revised on: 10/24/03


Reset


--------------------------------------------------------------------------------


SCHEDULE 2.2A TO THE AGREEMENT AND PLAN OF MERGER BETWEEN WORLDBID CORPORATION
AND ROYALITE PETROLEUM CORP.  

CERTIFICATE OF NON-U.S. SHAREHOLDER
OF WORLDBID CORPORATION

In connection with the issuance of common stock (the "Worldbid Common Stock") of
WORLDBID CORPORATION, a Nevada corporation, to the undersigned, pursuant to that
certain Agreement and Plan of Merger between WORLDBID CORPORATION, a Nevada
corporation ("Worldbid"), and ROYALITE PETROLEUM CORP., a Nevada corporation
("Royalite"), the undersigned hereby agrees, represents and warrants that he,
she or it:

1.           is not a "U.S. Person" as such term is defined by Rule 902 of
Regulation S under the United States Securities Act of 1933, as amended ("U.S.
Securities Act") (the definition of which includes, but is not limited to, an
individual resident in the U.S. and an estate or trust of which any executor or
administrator or trust, respectively is a U.S. Person and any partnership or
corporation organized or incorporated under the laws of the U.S.);

2.           was outside the U.S. when the shareholders of Royalite approved of
the Merger (as such is defined in the Agreement and Plan of Merger);

3.           the Worldbid Common Stock is not being acquired, directly or
indirectly, for the account or benefit of a U.S. Person or a person in the
United States;

4.           acknowledges and agrees not to engage in hedging transactions with
regard to the Worldbid Common Stock prior to the expiration of the one (1) year
distribution compliance period set forth in Rule 903(b)(3) of Regulation S under
the U.S. Securities Act;

5.           acknowledges and agrees that Worldbid shall refuse to register any
transfer of the Worldbid Common Stock not made in accordance with the provisions
of Regulation S, pursuant to registration under the U.S. Securities Act, or
pursuant to an available exemption from registration under the U.S. Securities
Act;

6.           understands and agrees that the Worldbid Common Stock will bear the
following legend:

> > "THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
> > SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
> > EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY
> > REGULATION S PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED
> > FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE
> > PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE
> > ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT.
> > HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
> > COMPLIANCE WITH THE ACT."

IN WITNESS WHEREOF, I have executed this Certificate of Non-U.S. Shareholder.

      Signature   Date             Print Name   Title (if Applicable)          
  Address                


--------------------------------------------------------------------------------


SCHEDULE 2.2B TO THE AGREEMENT AND PLAN OF MERGER BETWEEN WORLDBID CORPORATION
AND ROYALITE PETROLEUM CORP.  

CERTIFICATE OF U.S. SHAREHOLDER
OF WORLDBID CORPORATION

In connection with the issuance of common stock (the "Worldbid Common Stock") of
WORLDBID CORPORATION, a Nevada corporation, to the undersigned, pursuant to that
certain Agreement and Plan of Merger between WORLDBID CORPORATION, a Nevada
corporation ("Worldbid"), and ROYALITE PETROLEUM CORP., a Nevada corporation
("Royalite"), the undersigned hereby agrees, represents and warrants that he,
she or it:

1.           Acquired Entirely for Own Account.

            The undersigned represents and warrants that he, she or it is
acquiring the Worldbid Common Stock solely for the undersigned’s own account for
investment and not with a view to or for sale or distribution of the Worldbid
Common Stock or any portion thereof and without any present intention of
selling, offering to sell or otherwise disposing of or distributing the Worldbid
Common Stock or any portion thereof in any transaction other than a transaction
complying with the registration requirements of the U.S. Securities Act of 1933,
as amended (the "Securities Act"), and applicable state and provincial
securities laws, or pursuant to an exemption therefrom. The undersigned also
represents that the entire legal and beneficial interest of the Worldbid Common
Stock that he, she or it is acquiring is being acquired for, and will be held
for, the undersigned’s account only, and neither in whole nor in part for any
other person or entity.

2.           Information Concerning Worldbid.

              The undersigned acknowledges that he, she or it has received all
such information as the undersigned deems necessary and appropriate to enable
him, her or it to evaluate the financial risk inherent in making an investment
in the Worldbid Common Stock, including but not limited to Worldbid’s Form
10-KSB filed with the U.S. Securities and Exchange Commission, and the documents
and materials included therewith, which includes a description of the risks
inherent in an investment in Worldbid and an Information Statement in connection
with the Merger (as such term is defined in the Agreement and Plan of Merger)
(the "Disclosure Documents"). The undersigned further acknowledges that he, she
or it has received satisfactory and complete information concerning the business
and financial condition of Worldbid in response to all inquiries in respect
thereof.

3.           Economic Risk and Suitability.

            The undersigned represents and warrants as follows:

             (a)      the undersigned realizes that the Worldbid Common Stock
involves a high degree of risk and are a speculative investment, and that he,
she or it is able, without impairing the undersigned’s financial condition, to
hold the Worldbid Common Stock for an indefinite period of time;

             (b)      the undersigned recognizes that there is no assurance of
future profitable operations and that investment in Worldbid involves
substantial risks, and that the undersigned has taken full cognizance of and
understands all of the risk factors related to the Worldbid Common Stock;

            (c)      the undersigned has carefully considered and has, to the
extent the undersigned believes such discussion necessary, discussed with the
undersigned’s professional legal, tax and financial advisors the suitability of
an investment in Worldbid for the particular tax and financial situation of the
undersigned and that the undersigned and/or the undersigned’s advisors have
determined that the Worldbid Common Stock is a suitable investment for the
undersigned;

            (d)      the financial condition and investment of the undersigned
are such that he, she or it is in a financial position to hold the Worldbid
Common Stock for an indefinite period of time and to bear the economic risk of,
and withstand a complete loss of, the value of the Worldbid Common Stock;

--------------------------------------------------------------------------------

            (e)      the undersigned alone, or with the assistance of
professional advisors, has such knowledge and experience in financial and
business matters that the undersigned is capable of evaluating the merits and
risks of acquiring the Worldbid Common Stock, or has a pre-existing personal or
business relationship with Worldbid or any of its officers, directors, or
controlling persons of a duration and nature that enables the undersigned to be
aware of the character, business acumen and general business and financial
circumstances of Worldbid or such other person;

            (f)      the undersigned has carefully read the Disclosure Documents
and Worldbid has made available to the undersigned or the undersigned’s advisors
all information and documents requested by the undersigned relating to
investment in the Worldbid Common Stock, and has provided answers to the
undersigned’s satisfaction to all of the undersigned’s questions concerning
Worldbid;

            (g)      if the undersigned is a partnership, trust, corporation or
other entity: (1) it was not organized for the purpose of acquiring the Worldbid
Common Stock (or all of its equity owners are "accredited investors" as defined
in Section 6 below); (2) it has the power and authority to execute this
Certificate and the person executing said document on its behalf has the
necessary power to do so; (3) its principal place of business and principal
office are located within the state set forth in its address below; and (4) all
of its trustees, partners and/or shareholders, whichever the case may be, are
bona fide residents of said state;

            (h)      the undersigned understands that neither Worldbid nor any
of its officers or directors has any obligation to register the Worldbid Common
Stock under any federal or other applicable securities act or law;

            (i)      the undersigned has relied solely upon the Disclosure
Documents, advice of his or her representatives, if any, and independent
investigations made by the undersigned and/or his or her the undersigned
representatives, if any, in making the decision to acquire the Worldbid Common
Stock and acknowledges that no representations or agreements other than those
set forth in the Disclosure Documents have been made to the undersigned in
respect thereto;

            (j)      all information which the undersigned has provided
concerning the undersigned himself, herself or itself is correct and complete as
of the date set forth below, and if there should be any material change in such
information prior to the issuance of the Worldbid Common Stock, he, she or it
will immediately provide such information to Worldbid;

            (k)      the undersigned confirms that the undersigned has received
no general solicitation or general advertisement and has attended no seminar or
meeting (whose attendees have been invited by any general solicitation or
general advertisement) and has received no advertisement in any newspaper,
magazine, or similar media, broadcast on television or radio regarding acquiring
the Worldbid Common Stock; and

            (l)      the undersigned is at least 21 years of age and is a
citizen of the United States residing at the address indicated below.

4.

Restricted Securities.

     

The undersigned acknowledges that Worldbid has hereby disclosed to the
undersigned in writing:

      (a)

the Worldbid Common Stock that the undersigned is acquiring have not been
registered under the Securities Act or the securities laws of any state of the
United States, and such securities must be held indefinitely unless a transfer
of them is subsequently registered under the Securities Act or an exemption from
such registration is available; and

      (b)

Worldbid will make a notation in its records of the above described restrictions
on transfer and of the legend described below.

      5.

Legends.

     

The undersigned agrees that the Worldbid Common Stock will bear the following
legend:

> > “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
> > UNDER THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN
> > RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION

--------------------------------------------------------------------------------

> > REQUIREMENTS OF THE ACT PROVIDED BY REGULATION D PROMULGATED UNDER THE ACT.
> > SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE
> > TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT OR
> > PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT.”

6.

Suitable Investor.

   

In order to establish the qualification of the undersigned to acquire the
Worldbid Common Stock, the information requested in either subsection 6(a) or
(b) below must be supplied.

          (a)      The undersigned is an "accredited investor," as defined in
Securities and Exchange Commission (the "SEC") Rule 501. An "accredited
investor" is one who meets any of the requirements set forth below. The
undersigned represents and warrants that the undersigned falls within the
category (or categories) marked. PLEASE INDICATE EACH CATEGORY OF ACCREDITED
INVESTOR THAT YOU, THE UNDERSIGNED, SATISFY, BY PLACING AN "X" ON THE
APPROPRIATE LINE BELOW.

___ Category 1.

A bank, as defined in Section 3(a)(2) of the Securities Act, whether acting in
its individual or fiduciary capacity; or

   



___ Category 2.

A savings and loan association or other institution as defined in Section 3(a)
(5) (A) of the Securities Act, whether acting in its individual or fiduciary
capacity; or

   



___ Category 3.

A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934; or

   



___ Category 4.

An insurance company as defined in Section 2(13) of the Securities Act; or

   



___ Category 5.

An investment company registered under the Investment Company Act of 1940; or

   



___ Category 6.

A business development company as defined in Section 2(a) (48) of the Investment
Company Act of 1940; or

   



___ Category 7.

A small business investment company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958; or

   



___ Category 8.

A plan established and maintained by a state, its political subdivision or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, with assets in excess of $5,000,000; or

   



___ Category 9.

An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 in which the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such Act, which is either a bank,
savings and loan association, insurance company or registered investment
advisor, or an employee benefit plan with total assets in excess of $5,000,000
or, if a self-directed plan, the investment decisions are made solely by persons
who are accredited investors; or

   



___ Category 10.

A private business development company as defined in Section 202(a) (22) or the
Investment Advisers Act of 1940; or

   



___ Category 11.

An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, a Massachusetts or similar business trust, or a partnership, not
formed for the specific purpose of acquiring the Interest, with total assets in
excess of $5,000,000; or

   



___ Category 12.

A director or executive officer of Worldbid; or

   



___ Category 13.

A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of this purchase exceeds $1,000,000; or

   



___ Category 14.

A natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year; or


--------------------------------------------------------------------------------


___ Category 15.

A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Interest, whose purchase is directed by a sophisticated
person as described in SEC Rule 506(b)(2)(ii); or

   



___ Category 16.

An entity in which all of the equity owners are accredited investors.

          (a)      The undersigned is not an accredited investor and meets the
requirements set forth below. PLEASE INDICATE THAT YOU, THE UNDERSIGNED, SATISFY
THESE REQUIREMENTS BY PLACING AN "X" ON THE LINE BELOW.

___

The undersigned, either alone or with the undersigned’s representative, has such
knowledge, skill and experience in business, financial and investment matters so
that the undersigned is capable of evaluating the merits and risks of an
investment in the Worldbid Common Stock. To the extent necessary, the
undersigned has retained, at the undersigned’s own expense, and relied upon,
appropriate professional advice regarding the investment, tax and legal merits
and consequences of owning the Worldbid Common Stock. In addition, the amount of
the undersigned’s investment in the Worldbid Common Stock does not exceed ten
percent (10%) of the undersigned’s net worth. The undersigned agrees to furnish
any additional information requested to assure compliance with applicable
federal and state securities laws in connection with acquiring the Worldbid
Common Stock.


7.

Understandings.

   

The undersigned understands, acknowledges and agrees that:

          (a)      no federal or state agency has made any finding or
determination as to the accuracy or adequacy of the Disclosure Documents or as
to the fairness of the terms of this offering for investment nor any
recommendation or endorsement of the Worldbid Common Stock;

          (b)      this offering is intended to be exempt from registration
under the Securities Act by virtue of Section 4(2) of the Securities Act, which
is in part dependent upon the truth, completeness and accuracy of the statements
made by the undersigned herein;

          (c)      the Worldbid Common Stock is "restricted securities" in the
U.S. under the Securities Act. There can be no assurance that the undersigned
will be able to sell or dispose of the Worldbid Common Stock. It is understood
that in order not to jeopardize this offering’s exempt status under Section 4(2)
of the Act, any transferee may, at a minimum, be required to fulfill the
investor suitability requirements thereunder;

          (d)      the representations, warranties and agreements of the
undersigned contained herein and in any other writing delivered in connection
with the transactions contemplated hereby shall be true and correct in all
respects on and as of the date the Worldbid Common Stock is acquired as if made
on and as of such date; and

          (e)      THE WORLDBID COMMON STOCK MAY NOT BE TRANSFERRED, RESOLD OR
OTHERWISE DISPOSED OF EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND ANY OTHER
APPLICABLE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE
UNDERSIGNED SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE FINANCIAL
RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

IN WITNESS WHEREOF, I have executed this Certificate of U.S. Shareholder.

      Signature   Date             Print Name   Title (if Applicable)          
  Address                


--------------------------------------------------------------------------------


SCHEDULE 3.4 TO THE AGREEMENT AND PLAN OF MERGER BETWEEN WORLDBID CORPORATION
AND ROYALITE PETROLEUM CORP.  

CAPITALIZATION OF ROYALITE

Royalite has issued the following shares of common stock:

Number of Shares Description Amount 18,000,000

Shares of Common Stock at a price of $0.001 per share effective February 8, 2006


$18,000 3,000,000

Shares of Common Stock at a price of $0.001 per share (deemed) effective
February 8, 2006


3,000 2,000,000

Shares of Common Stock at a price of $0.10 per share effective March 2, 2006


200,000 100,000

Shares of Common Stock at a price of $0.10 per share effective March 3, 2006


10,000 1,860,667

Shares of Common Stock at a price of $0.30 per share effective April 30, 2006


558,200 24,960,667 TOTAL $789,200


--------------------------------------------------------------------------------


SCHEDULE 3.10 TO THE AGREEMENT AND PLAN OF MERGER BETWEEN WORLDBID CORPORATION
AND ROYALITE PETROLEUM CORP.  

 

ROYALITE UNAUDITED FINANCIAL STATEMENTS

Unaudited Financial Statements as of April 30, 2006.

--------------------------------------------------------------------------------

Royalite Petroleum Corp.
Balance Sheet
As of April 30, 2006

    Apr 30, 06           ASSETS            Current Assets                
 Checking/Savings                        Cash                            
 Checking-B of A 2822   418,037.05                          Petty Cash   300.00
                   Total Cash   418,337.05                      Total
Checking/Savings   418,337.05                Total Current Assets   418,337.05  
             Fixed Assets                  Computers & Equipment   3,500.00    
         Accumulated Deprec   (13 .42 )      Total Fixed Assets   3,486.58      
         Other Assets                  Refundable Deposits   3,500.00          
   Mining Consessions-Utah   288,509.50        Total Other Assets   292,009.50  
        TOTAL ASSETS   713,833.13           LIABILITIES & EQUITY          
 Liabilities                  Current Liabilities                      
 Accounts Payable                              Accounts Payable   25,424.63    
               Total Accounts Payable   25,424.63                          
 Other Current Liabilities                              Due to Pass Technologies
  394.71                          Loan Payable-K.I. Matheson   39,898.99        
                 Loan Payable- John Roz   58,000.00                    Total
Other Current Liabilities   98,293.70                      Total Current
Liabilities   123,718.33                Total Liabilities   123,718.33          
     Equity                  Common Stock(.001 par value)   21,961.00          
   Add't Paid in Capital   764,239.00              Net Income   (196,085.20 )  
   Total Equity   590,114.80           TOTAL LIABILITIES & EQUITY   713,833.13  

Page 1

--------------------------------------------------------------------------------

Royalite Petroleum Corp.
Statement of Operations
January through April 2006

    Jan - Apr 06           Ordinary Income/Expense                        Cost
of Goods Sold                              Project Related Costs                
                   Laboratory Fees   500. 00                              
 Field Expenses   229. 32                                Engineering   4,424. 40
                               Maps & Drafting   28,301. 37                    
           Millsite   635. 11                          Total Project Related
Costs   34,090.20                            Total COGS   34,090.20            
         Gross Profit   (34,090.20 )                          Expense          
                   Bank Service Charges   377.18                        
 Business License & Fees   871.71                          Car/Truck Expense    
                               Gas   127. 99                          Total
Car/Truck Expense   127.99                                  Commissions  
12,000.00                          Consulting Fees   80,775.30                  
       Directors Fees   1,600.00                          Depreciation Expense  
13.42                          Office Supplies   295.58                        
 Postage and Delivery   83.69                          Professional Fees        
                           Legal Fees   5,073. 49                          Total
Professional Fees   5,073.49                                  Rent   8,300.00  
                       Travel & Entertainment                                  
 Meals   1,390. 74                                Travel   50,600. 90          
               Total Travel & Entertainment   51,991.64                        
         Utilities   300.00                    Total Expense   161,810.00      
         Net Ordinary Income   (195,900.20 )         Net Income   (195,900.20 )

Page 2

--------------------------------------------------------------------------------

ROYALITE PETROLEUM CORP.
(A DEVELOPMENT STAGE COMPANY)
STATEMENT OF CASH FLOWS

    Period from       December 2, 2005       (Date of inception)       through  
    April 30, 2006   CASH FLOWS FROM OPERATING ACTIVITIES          Net loss $
 (196,085 )    Adjustments to reconcile loss from operating              to net
cash used in operating activities:                  Depreciation   13    
 Changes in operating assets and liabilities:                  Other current
assets   (3,500 )            Accounts payable and accrued liabilities   25,425  
         Net cash used in operating activities   (174,147 )         CASH FLOW
FROM INVESTING ACTIVITIES          Cash paid on mineral property claims  
(288,510 )    Purchase of fixed assets   (3,500 )            Net cash used in
investing activities   (292,010 )         CASH FLOW FROM FINANCING ACTIVITIES  
       Proceeds from stock issuance   786,200      Proceeds from borrowings from
related party   40,294      Proceeds from borrowings on loan payable   58,000  
           Net cash provided by financing activities   884,494           NET
CHANGE IN CASH   418,337           CASH AT BEGINNING OF YEAR   -           CASH
AT END OF PERIOD $  418,337                   SUPPLEMENTAL INFORMATION          
    Interest Paid $  -   Income Taxes Paid $  -  

Page 3

--------------------------------------------------------------------------------


SCHEDULE 3.16 TO THE AGREEMENT AND PLAN OF MERGER BETWEEN WORLDBID CORPORATION
AND ROYALITE PETROLEUM CORP.  

EMPLOYMENT AND CONSULTING AGREEMENTS OF ROYALITE

ORAL CONTRACTS

Month to Month:

(1)

Agreement with Nitra Corporation, a Nevada corporation, and Royalite to pay
$8,000.00 per month plus expenses to Nitra Corporation for the services of
Michael L. Cass to act as President for Royalite.

    (2)

Agreement with Pass Minerals Inc., a Nevada Corporation, and Royalite to pay
$4,000.00 per month plus expenses to Pass Minerals Inc. for consulting and
financial services.

From July 1, 2006 to November 30, 2006

(1)

Agreement with Investor Consulting LLC, a Nevada LLC, and Morgan Capital LLC, a
Florida LLC, to pay $2,500.00 each per month ($5,000 total) plus expenses for
consulting and public relations services.


--------------------------------------------------------------------------------


SCHEDULE 3.18 TO THE AGREEMENT AND PLAN OF MERGER BETWEEN WORLDBID CORPORATION
AND ROYALITE PETROLEUM CORP.  

 

INTELLECTUAL PROPERTY OF ROYALITE

Royalite holds the exclusive license for the State of Utah for a period of
twenty (20) years which commenced on October 1, 2005 to use a proprietary
sensing instrument known as the “Moore Radiometer” for detection of sub-surface
minerals, hydrocarbons and liquids under a First Amended License Agreement dated
October 1, 2005 with Charles G. Moore, individually and doing business as
Hy-Carb Company, of Boulder City, Nevada.

--------------------------------------------------------------------------------

SCHEDULE 3.19
TO THE AGREEMENT AND PLAN OF MERGER
BETWEEN WORLDBID CORPORATION AND ROYALITE PETROLEUM CORP.

REAL PROPERTY OF ROYALITE

Real Property Lease

Under a residential lease agreement dated April 10, 2006 between Jack Keller
Young and Royalite, Royalite has leased premises at a monthly rate of $3,500 for
a period expiring on April 10, 2007.

Oil and Gas or Mineral Leases

  ROYALITE PETROLEUM CORP. – LEASEHOLD  

PIUTE COUNTY, UTAH

PARCEL LEGAL DESCRIPTION TOTAL ACRES       T. 30 S., R. 1 W., SLB&B           1
Sec. 5, Lots 1-4, SW;     Secs. 6 and 7, All;     Sec. 18, NE                  
               1,557.59       2 Sec. 8, W2, W2SE;     Sec. 17, All              
                   1,040.00       3 Sec. 19, Lot 6, S2N2SESW, S2SESW, NESE,
S2NWSE,                   S2SE;     Sec. 20, NE, S2;     Sec. 29, N2, SE;    
Sec. 30, Lots 1-2, NE, E2NW                                  1,422.07          
  T. 30 S., R. 2 W., SLB&M         4 Sec. 1, Lots 1, 2;     Sec. 12, N2N2      
                           239.95       5 Sec. 3, All;     Sec. 10, N2NE, SWNE,
W2, NWSE;     Sec. 14, NE, SENW, S2;     Sec. 22, E2E2                          
       1,789.60       6 Secs. 23, 24 and 25, All;     Sec. 26, N2, E2SE;    
Sec. 27, N2NE              2,401.52             T. 29 S., R. 2½ W., SL&M        
7 Sec. 8 and 17, All                                  438.32


--------------------------------------------------------------------------------


PARCEL LEGAL DESCRIPTION TOTAL ACRES       T. 27 S., R 3 W., SLB&M           8
Sec. 3, All;     Sec. 4, Lots 1, 2, S2N2, S2;     Sec. 5, SW;     Sec. 8, N2N2,
SENE;     Sec. 9, N2                                  1,880.68       9 Sec. 7,
SE4NW4                                  40.00       10 Sec. 7, Lots 3, 4, E2SW,
W2SE;     Sec. 18, Lots 1-3, W2NE, E2NW, NESW                                
 544.83       11 Sec. 11, All;     Sec. 12, W2, SE                              
   1,120.00       12 Sec. 13, 14, 23, and 24, (ALL)              2,560.00      
13 Sec. 15, W2NW, SENW, SW;     Secs. 22, and 27, (ALL);     Sec. 28, NESE      
       1,600.00       14 Sec. 29, NE4NW4     Sec. 30, M&B [Part of NE4NE4]
(30.00)                 M&B [Part of W2W2] (74.00)                   NE4SE4    
Sec. 32 NW4NE4,NE4NW4,S2NW4,NW4SW4,S2SW4 464.00         15 Secs. 25, 26, 34, and
35, (ALL)              2,560.00             T. 28 S., R. 3 W., SLB&M          
16 Sec. 5, Lot 4 (40.31)     Sec. 6, Lot 1 (40.28)                              
   80.59       17 Sec. 5, Lot 2, SENE;     Sec. 6, Lots 4-7, E2SW;     Sec. 8,
N2NE, NW, N2SW;     Sec. 9, W2E2, N2NW, SENW, SW;     Sec. 15, NE, NENW, NESW;  
  Sec. 17, SE                                  1,479.50       18 Sec. 8, S2NE4,
SE4, SE4SW4     Sec. 9, SW4NW4     Sec. 17, NE4                                
 480.00       19 Sec. 9, SE4SE4     Sec. 15, SE4NW4     Sec. 16, W2E2, W2      
                           560.00       20 Sec. 20, NE;     Sec. 21, N2NE, SWNE,
NW, N2SW, SWSW, W2SE,                   SESE;     Sec. 22, W2SW;     Sec. 27,
SWNE, W2, N2SE, SESE;     Sec. 34, E2NE                                
 1,320.00


--------------------------------------------------------------------------------


PARCEL LEGAL DESCRIPTION                        TOTAL ACRES 21 Sec. 22, E2SE4  
  Sec. 27, E2NE4     Sec. 34, E2SW4, W2SE4                    320.00 22 Sec. 23,
E2E2;     Sec. 24, W2, SE;     Sec. 25, N2N2                    800.00 23 Sec.
32, Lot 1 (39.82), NE4, NE4NW4, S2NW4, S2 (All) 639.82 24 Sec. 35, (ALL) 669.60
      T. 29 S., R. 3 W., SLB&M     25 Sec. 7, All;     Sec. 18, Lots 1, 2, NE,
E2NW 958.86 26 Sec. 1, (ALL);     Sec. 29, W2NE;     Sec. 33, NENW 827.20 T. 30
S., R. 3 W., SLB&M     27 Sec. 15, NW4SW4     Sec. 16, SE4SE4                  
 80.00 28 Sec. 19, Lot 4 (40.12), S2SE4SW4     Sec. 30, M&B [Part of Lot 3]
(10.25)     Sec. 32, E2, S2NW4, SW4                    630.37 T. 27 S., R. 4 W.,
SLB&M     29 Sec. 12, S2;     Sec. 13, N2, N2S2;     Sec. 14, N2, N2S2          
         1,280.00       SANPETE COUNTY, UTAH     T. 18 S., R 1 E., SLM&B     30
Sec. 25, NWNE, W2                    360.00 31 Secs. 23, 26, and 35, (ALL)      
             1,910.36       WAYNE COUNTY, UTAH     T. 28 S., R. 2 E., SLM&B    
32 Sec. 33, E2;     Sec. 34, All;     Sec. 35, W2                    1,280.00  
Total Acres 33,334.86


--------------------------------------------------------------------------------



SUMMARY OF ACREAGE COSTS



Total Acres : 33,334.86 Costs ($) : 1,536,613.50 Average Price / Acres ($) :
46.10


    DETAILED SUMMARY       PARCEL ACRES ACREAGE COST ($) * 1 1,557.59 21,163.00
2 1,040.00 16,250.00 3 1,422.07 15,071.50 4 239.95 4,570.00 5 1,789.60
101,265.00 6 2,401.52 34,959.00 7 438.32 10,007.50 8 1,880.68 139,324.00 9 40.00
510.00 10 544.83 41,822.50 11 1,120.00 32,610.00 12 2,560.00 47,490.00 13
1,600.00 24,930.00 14 464.00 19,510.00 15 2,560.00 99,970.00 16 80.59 3,432.00
17 1,479.50 194,750.00 18 480.00 7,200.00 19 560.00 87,390.00 0 1,320.00
114,310.00 21 320.00 21,150.00 22 800.00 53,330.00 23 639.82 20,510.00 24 669.60
21,235.00 25 958.86 16,912.50 26 827.20 15,448.00 27 80.00 4,510.00 28 630.37
23,377.00 29 1,280.00 213,250.00 30 360.00 45,670.00 31 1,910.36 79,436.50 32
1,280.00 5,250.00

*Costs includes lease bonus, fees and first year delayed rental

All Parcels described above, save and except Parcel 18, are for a period of 10
years from their effective date with annual rentals of $1.50 per acres beginning
two years from the effective date. The leases grant a 1/8 Royality Interest to
the Lessors.

Parcel 18 has a paid up term of two years. The lease grants a 1/8 Royality
Interest to the Lessors.

--------------------------------------------------------------------------------


SCHEDULE 3.21 TO THE AGREEMENT AND PLAN OF MERGER BETWEEN WORLDBID CORPORATION
AND ROYALITE PETROLEUM CORP.  

 

MATERIAL CONTRACTS OF ROYALITE

1.

First Amended License Agreement dated October 1, 2005 with Charles G. Moore,
individually and doing business as Hy-Carb Company, of Boulder City, Nevada.

    2.

Letter Agreement dated February 8, 2006 with Charles G. Moore and Eugene E.
Phebus of Boulder City, Nevada.

    3.

The residential lease and oil and gas leases described in Schedule 3.19.

    4.

The services and consulting agreements described in Schedule 3.16.


--------------------------------------------------------------------------------


SCHEDULE 4.3 TO THE AGREEMENT AND PLAN OF MERGER BETWEEN WORLDBID CORPORATION
AND ROYALITE PETROLEUM CORP.  

DERIVATIVE SECURITIES OF WORLDBID

Convertible Notes

Worldbid has $190,000 of convertible notes outstanding which are convertible
into common shares of the lesser of $0.20 per share (the “fixed conversion
price”) or 75% of the market price of Worldbid’s common stock on the date of
conversion. Assuming conversion at the fixed conversion price, a total of
950,000 shares of common stock may be issued on conversion if the convertible
notes.

Worldbid Financing #1

On July 24, 2006, Worldbid’s Board of Directors approved the offering on a
private placement basis of up to 4,000,000 units at a price of $0.75 per unit,
with each unit consisting of one share of common stock and one-half (½) of one
share purchase warrant. Each whole warrant will entitle the holder to purchase
an additional share of the Corporation’s common stock at a price of $0.85 US per
share for a period of one (1) year from the date of issuance of the Units.
Worldbid has received subscriptions for 3,480,200 units and effective August 11,
2006, the directors determined to terminate the offering. Actual closing of the
offering will take place concurrent with or immediately prior to the closing of
the Merger.

Worldbid Financing #2

On August 11, 2006, Worldbid’s Board of Directors approved the offering on a
private placement basis of up to 15,000,000 units at a price of $1.50 per unit,
with each unit consisting of one share of common stock and one-half (½) of one
share purchase warrant. Each whole warrant will entitle the holder to purchase
an additional share of the Corporation’s common stock at a price of $1.75 US per
share for a period of one (1) year from the date of issuance of the Units.

--------------------------------------------------------------------------------